690 S.E.2d 536 (2010)
W.D. GOLDSTON, Jr., James E. Harrington, and citizens, taxpayers and bondholders similarly situated, Plaintiffs,
v.
STATE of North Carolina and Michael F. Easley, Governor, individually and in his official capacity, Defendants.
No. 443A09.
Supreme Court of North Carolina.
January 28, 2010.
G. Eugene Boyce, Robert Orr, Asheville, for W.D. Goldston, Jr., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Prior report: ___ N.C.App. ___, 683 S.E.2d 237.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 20th of October 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 28th of January 2010."
TIMMONS-GOODSON, J., recused.
Upon consideration of the petition filed on the 20th of October 2009 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."
TIMMONS-GOODSON, J., recused.
Accordingly, only those issues which are the basis of the dissenting opinion in the Court of Appeals shall be presented to this court in briefs. The Defendant's new brief so limited in scope shall be filed with this Court not more than 30 days from the date of certification of this order.